    1:18-cv-02124-BHH     Date Filed 05/04/21    Entry Number 312   Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Darrell L. Goss,                        )      C/A No.: 1:18-2124-BHH-SVH
                                         )
                    Plaintiff,           )
                                         )
       vs.                               )
                                         )                  ORDER
                                         )
 Richard Cothran,                        )
                                         )
                    Defendant.           )
                                         )

      Darrell L. Goss (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this action pursuant to 42 U.S.C. § 1983 against Richard Cothran

(“Defendant”), Warden of Turbeville Correctional Institution (“TCI”), in his

individual   capacity.   Plaintiff   alleges    Defendant   violated   his   Eighth

Amendment rights by failing to protect him from inmate assaults and the

threat of inmate assaults due to increased gang violence. All pretrial

proceedings in this case were referred to the undersigned pursuant to the

provisions of 28 U.S.C. § 636(b) and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.).

      This matter comes before the court on Plaintiff’s motion to supplement

and for injunctive relief [ECF No. 279], motion to amend/correct the court’s

prior order denying his third motion to compel [ECF No. 304], and another

motion for injunctive relief [ECF No. 309].
    1:18-cv-02124-BHH     Date Filed 05/04/21   Entry Number 312   Page 2 of 6




      First, Plaintiff asks the court for leave to supplement his complaint and

for injunctive relief. [ECF No. 279]. He states that on May 9, 2019, he was

placed in the Restorative Unit in Lieber Correctional Institution (“LCI”) due

to ongoing threats and assaults by prison gangs, in particular members of the

gang the “the G’s,” Raymond Powell (“Powell”), Olin Brown (“Brown”), and

Robert M. Fulmer (“Fulmer”). Id. at 1–3. Plaintiff states he has reported his

concerns, but “no meaningful action has been taken to rectify the situation,”

and he “lives in great fear of one day being assaulted or otherwise harm[ed].

Id. at 3. Plaintiff seeks (1) to add the Warden of LCI, Brian Kendall

(“Kendall”), as a defendant and add a claim against him for failure to protect

him and (2) injunctive relief by having Brown and Fulmer transferred out of

the Restorative Unit. Id. at 4. 1

      In response, Defendant has submitted an affidavit completed by

Kendall, attesting that Plaintiff “has never met the requirement for

protective custody,” Plaintiff “has never been injured on this unit,” and “there

is no documented threat from any of the three inmates that Goss has named

1 Plaintiff previously filed similar motions concerning alleged ongoing threats
to his safety at LCI. [See ECF Nos. 222, 223, 233; see also ECF No. 279 at 2].
The district judge denied those motions, noting “[t]his action involves only
Plaintiff’s claim against Defendant Cothran in his individual capacity for the
alleged violation of Plaintiff’s Eighth Amendment rights while he was housed
at [TCI]. This case has been pending for more than two years, and dispositive
motions have been filed and ruled upon; thus, to now expand the case to
include additional, unrelated claims against additional parties would be
wholly inappropriate, and the Court declines to do so.” [ECF No. 233 at 11].
                                        2
    1:18-cv-02124-BHH    Date Filed 05/04/21   Entry Number 312   Page 3 of 6




in his motions for injunctive relief.” [ECF No. 292 ¶¶ 4–5]. Notwithstanding,

multiple searches for contraband have been conducted, and where

contraband has been found, “the offending inmate is charged and removed”

from the unit. Id. ¶ 6. As to the inmates specifically named by Plaintiff,

Powell has been transferred to another unit following a failed drug test, and

“Brown and Fulmer have not incurred any assault charges in a year, have not

demonstrated any threat of harm, have no documented hostile contacts with

Goss, and cannot be moved immediately without any type of substantiated

proof that they have caused harm or pose a documented threat of harm to

another inmate.” Id. ¶¶ 6–8. 2 Kendall attests that he and officers under his

command “are aware of Inmate Goss’s concerns and we will continue to

monitor the events of the Restorative Unit and any other allegations that

may come forth,” suggesting that if concerns continue, Plaintiff should

request protective custody status. Id. ¶ 12.

      Defendant argues the court should deny Plaintiff’s motion because he

has failed to “demonstrate any injury, much less that he will suffer an

irreparable injury,” has not established that the threatened injury to himself

outweighs the harm the injunction would cause Defendant or that allowing


2 Additionally, in response to Plaintiff’s concerns, Kendall initiated an
evaluation of protective concerns, in which Plaintiff met with the associate
warden and others and declined to sign a protective custody request. [ECF
No. 292 ¶¶ 9–11, see also ECF Nos. 292-1, 292-2].
                                       3
    1:18-cv-02124-BHH    Date Filed 05/04/21   Entry Number 312   Page 4 of 6




the injunction is in the public interest,” and any amendment to Plaintiff’s

complaint “would be prejudicial to the Defendant at this late hour.” [See ECF

No. 291; see also id. at 7 (“Defendant contends there is an improper motive

here as Plaintiff attempts to coerce the Warden into complying with his

wishes through the threat of legal action against him, instead of following the

institutional procedure put in place for the inmates to report security

threats.”)]. Plaintiff did not file a reply to Defendant’s response or Kendall’s

affidavit.

      The court denies Plaintiff’s motion because he has failed to offer good

cause for any amendment to his complaint, particularly now when his claim

against Defendant has been pending for almost three years and is unrelated

to the new claim he wishes to assert. Additionally, “[a] plaintiff seeking a

preliminary injunction must establish that he is likely to succeed on the

merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Natural Res. Def. Council, 555

U.S. 7, 20 (2008). The court finds Plaintiff has not met the standard for a

preliminary injunction, as he has not put forth evidence or argument

sufficient to support his request.

      Plaintiff has additionally filed a motion to amend/correct the court’s

order denying his third motion to compel, arguing the applicable rules do not

                                       4
    1:18-cv-02124-BHH     Date Filed 05/04/21   Entry Number 312   Page 5 of 6




require him “to show the court that the relevant discovery was served and

what was sought.” [ECF No. 304 at 2]. Plaintiff is incorrect. See, e.g., Fed. R.

Civ. P. 37(a)(3)(B); Waters v. Stewart, C/A No. 4:15-4143-RBH-TER, 2017 WL

770535, at *2 (D.S.C. Feb. 28, 2017) (“Where a prima facie showing of

discoverability has been made by the party seeking discovery, ‘the burden

shifts . . . to the resisting party . . .”) (citing Desrosiers v. MAG Industrial

Automation Sys., LLC, 675 F.Supp.2d 598, 601 (D. Md. 2009)). Accordingly,

Plaintiff’s motion is denied.

      Plaintiff has also filed a standalone motion for injunctive relief, seeking

an order from the court directing prison officials to provide him with legal

supplies. [ECF No. 309]. Plaintiff states his request to the prison for paper

and envelopes was denied, with the following instruction: “Please order from

canteen. Not indigent.” Id. at 2. Plaintiff has failed to establish the factors

needed for the court to grant his request for injunctive relief, and the record

reflects that he has been able to receive supplies to prosecute his legal action,

including the legal supplies needed to file the instant motion. See Winter, 555

U.S. at 20. Accordingly, Plaintiff’s motion is denied.

      In sum, the court denies all of Plaintiff’s motions, to wit: to supplement

and for injunction [ECF No. 279], to amend/correct the court’s denying his

third motion to compel [ECF No. 304], and for injunctive relief [ECF No. 309].



                                        5
   1:18-cv-02124-BHH   Date Filed 05/04/21   Entry Number 312   Page 6 of 6




     IT IS SO ORDERED.



May 4, 2021                              Shiva V. Hodges
Columbia, South Carolina                 United States Magistrate Judge




                                     6
